Citation Nr: 1541386	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-07 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for urethral stricture.  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for anxiety due to impotence.  

3.  Entitlement to service connection for urethral stricture.  

4.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as depressive disorder not otherwise specified (NOS).  

5.  Entitlement to an initial compensable rating for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to January 1977, January 1977 to May 1984 and December 1986 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that on his July 2008 claim the Veteran requested service connection for "mental (severe depression and anxiety) condition" as secondary to his erectile dysfunction.  As such, the claim has been properly characterized on the title page.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

In addition to the paper claims file, the Veterans Benefits Management System (VBMS) file contains an August 2015 Appellate Brief.  The Veteran's Virtual VA claims file contains documents that are either duplicative or irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  In a final decision issued in June 1989, the RO, in relevant part, denied entitlement to service connection for urethral stricture and anxiety due to impotence.  

2.  Evidence submitted since the June 1989 rating decision relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for urethral stricture and anxiety due to impotence and raises a reasonable possibility of substantiating the claims.

3.  Resolving all reasonable doubt in the Veteran's favor, his currently diagnosed urethral stricture is related to his military service.  

4.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, variously diagnosed as depressive disorder, NOS, is related to his service-connected erectile dysfunction.

5.  For the entire appeal period, the Veteran's erectile dysfunction has been manifest by a penis deformity with loss of erectile power.  


CONCLUSIONS OF LAW

1.  The June 1989 rating decision denying service connection for urethral stricture and anxiety is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

2.  Evidence received since the June 1989 rating decision is new and material and the claims for service connection for urethral stricture and anxiety are reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

3.  The criteria for service connection for a urethral stricture have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for an acquired psychiatric disorder, variously diagnosed as depressive disorder, NOS, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

5.  The criteria for an initial rating of 20 percent, but no higher, for erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In light of the Board's favorable decision to reopen the Veteran's claims and grant the claims of entitlement to service connection for urethral stricture and an acquired psychiatric disorder, no discussion of the VA's duty to notify and assist is necessary for these issues.  

The Veteran's claim for a higher rating for erectile dysfunction arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examination in January 2009.  The Board finds that the VA examination report is adequate because the examiner conducted clinical evaluations, interviewed the Veteran, and described the Veteran's erectile dysfunction in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Veteran has not alleged a material change in his erectile dysfunction since his most recent VA examination.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Historically, in a December 1985 rating decision, the RO denied entitlement to service connection for urethral stricture and anxiety due to impotence.  The Veteran did not appeal that decision.  The Board notes that a Certificate of Honorable Discharge was subsequently associated with the claims file.  However, the certificate is not relevant to the Veteran's claims.  Accordingly, reconsideration of the Veteran's claims under 38 C.F.R. § 3.156(c) is not warranted based upon the receipt of such records.  As such, the December 1985 the rating decision became final.  

In a June 1989 rating decision, the RO, in relevant part, denied entitlement to service connection for urethral stricture and anxiety due to impotence.  The RO concluded that the evidence of record did not reveal a current diagnosis of a urethral stricture.  The RO also noted that the Veteran's anxiety was found to be related to his physical condition, however, as entitlement to service connection for impotence was denied so was the claim for entitlement to anxiety as due to impotence.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on July 3, 1989.  He did not appeal that decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Board notes that service treatment records dated November 1980 to May 1983 were subsequently associated with the claims file in July 2008.  However, the newly-associated service treatment records are duplicative of those previously of record and considered in the June 1989 rating decision.  That is, while the service treatment records are new they show that the Veteran underwent surgery for a urethral stricture while in service, which was already considered in the June 1989 rating decision.  Accordingly, reconsideration of the Veteran's claims under 38 C.F.R. § 3.156(c) is not warranted based upon the receipt of such service treatment records.  Thus, the June 1989 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The evidence of record at the time of the June 1989 rating decision included the Veteran's service treatment records that show the Veteran underwent surgery on his genital area in 1979, 1981, and 1983, and was noted as having a normal urinary tract in August 1988; an October 1985 VA examination that found no evidence of an urologic abnormality; a March 1989 VA examination that that concluded the Veteran's anxiety was related to his physical condition; an April 1989 VA examination that diagnosed, in relevant part, s/p surgical procedures on urethra and s/p procedures to correct curvature of penis; and the Veteran's statements.  

The Veteran filed a claim to reopen in July 2008.  The evidence associated with the claims file since the June 1989 rating decision includes service treatment records dated November 1986 to May 1983 that show the Veteran underwent surgery to correct a urethral stricture; a January 2009 VA examination that found no evidence of a continued urethral stricture; another January 2009 VA examination in which the examiner related the Veteran acquired psychiatric disorder to military service; a February 2009 rating decision that granted service connection for erectile dysfunction; VA treatment records dated April 2009 to November 2010 that show the Veteran has a current diagnosis of USD or urethral stricture disease; and March 2011 private treatment record that diagnosed urethral stricture and related it to service.  

The Board finds that this evidence relates to the unestablished facts that were the partial basis of denial in the June 1989 rating decision, particularly the current diagnosis of urethral stricture and the recent grant of service connection for erectile dysfunction.  As new and material evidence to reopen the claims for entitlement to service connection for urethral stricture and anxiety due to impotence has been received the claims are, therefore, reopened.  The Veteran's appeals to this extent are allowed.

Service Connection 

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Urethral Stricture

The Veteran contends that he has a urethral stricture that is related to his military service.  

First, the evidence of record illustrates that the Veteran has a current diagnosis of urethral stricture disease (USD) as evidence by a March 2010 VA treatment record and a March 2011 private opinion.   

Second, a January 1983 service treatment record shows that the Veteran was noted as having recurrence of a dense urethral stricture and curvature of the penis.  A May 1983 service treatment record shows that in 1979 the Veteran underwent a patch graft urethroplasty for bulbous urethral stricture and subsequent internal urethrotomies for recurrent disease.  The service treatment record also shows that the Veteran developed a curvature of the penis in 1979 and required a Nesbit's procedure in 1980.  The Veteran then underwent another Nesbit's procedure in May 1983.  

As such, the Veteran's claim turns on whether the Veteran's currently diagnosed urethral stricture is related to his military service. 
The Board notes that the January 2009 VA examination found that the Veteran did not have a current diagnosis of a urethral stricture and as the examiner found no current diagnosis, no etiological opinion was provided.  Therefore, the October January 2009 VA examination is not adequate for determining whether the Veteran's currently diagnosed urethral stricture is related to his military service.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

A March 2010 VA treatment record from a VA urologist shows that the Veteran was diagnosed with urethral stricture disease.  The VA medical doctor stated, in relevant part, that the Veteran's urethral stricture disease was "probably 2/2" penile trauma during his time in the service.  

A March 2011 private treatment record from an urologist diagnosed, in relevant part, urethral stricture and concluded that the current diagnosis was a direct cause/result of the Veteran's in-service urethral stricture.  

Based on the above, the Board finds that the evidence of record is at least in relative equipoise as to whether the Veteran's currently diagnosed urethral stricture is related to his in-service surgeries and procedure.  Therefore, resolving all reasonable doubt in the Veteran's favor, all the elements necessary to substantiate the claim have been met and service connection for a urethral stricture is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.10; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder secondary to his service-connected erectile dysfunction.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).
Turning to the evidence of record, the Veteran has a current diagnosis of depressive disorder, NOS, as evidenced by the January 2009 VA examination.  

A January 1983 service treatment record shows that the Veteran reported that he had stress and anxiety due to his stricture because he had been through the surgery twice.  The Veteran also reported that he had had anxiety and nervousness for some time.  

Additionally the Veteran was granted service connection for erectile dysfunction in February 2009.  Therefore, the Veteran's claim turns on whether the Veteran's currently diagnosed depressive disorder, NOS, is related to his military service or to his service-connected erectile dysfunction.  

An October 1985 VA examination shows that the Veteran was noted as having a nervous condition with anxiety due to impotence.  

A March 1989 VA examination shows that the Veteran reported problems due to previous surgeries.  He reported that his primary concern was that he has difficulty having and getting an erection.  The examiner diagnosed anxiety reaction, high, acute and chronic and concluded that the Veteran's anxiety was related to his physical condition.  

The Veteran was afforded a VA examination in January 2009.  The examiner conclude that it was as least as likely as not that the Veteran's depressive disorder was the same as, or the result of, the stress, nervousness, tension and anxiety reported during active duty.  The examiner noted that the Veteran attributed the depression to ongoing concerns about erectile dysfunction and the recent death of his step-son.  The examiner stated that the anxiety during service was related to the reported erectile dysfunction.  The examiner also noted that he would have to resort to speculation to give an opinion on what percentage of the depressive disorder, NOS, was due to the Veteran's concerns about erectile dysfunction and what percentage was due to the death of his step-son.  

Based on the above the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current diagnosed depressive disorder, NOS, is related to the service-connected erectile dysfunction  Therefore, resolving all reasonable doubt in the Veteran's favor, all the elements necessary to substantiate the claim have been met and service connection for an acquired psychiatric disorder, variously diagnosed an depressive disorder NOS, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.10; Gilbert v, 1 Vet. App. 49, 53-56.

Increased Rating

The Veteran contends that his service-connected erectile dysfunction is more severe than currently reflected in his assigned rating.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

The Veteran's erectile dysfunction is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under DC 7522 a 20 percent rating is warranted for deformity of the penis with loss of erectile power.  This is the sole disability rating provided under this diagnostic code provision.  

Additionally, special monthly compensation (SMC) is payable if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  Impotence is tantamount to loss of use of a creative organ.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  

The Veteran was afforded a VA examination in January 2009.  On physical examination the examiner noted that there was no evidence of a significant deformity.  

A March 2010 VA treatment record shows that the Veteran was diagnosed with Peyronie's disease.  The Board notes that Peyronie's disease is defined as induration of the corpora cavernosa of the penis producing a painful fibrous chordee and penile curvature.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 541 (32nd ed. 2012). The VA physician noted that the Veteran's Peyronie's disease was "probably 2/2 penile trauma during his time in the service".  

A March 2011 private opinion noted the Veteran has a penile chordee that was a result of his in-service urethral structure.  The Board notes that a chordee is defined as a downward bowing of the penis as a result of congenital hypospadia or a urethral gonorrhea infection.  Id. at 354.  

Based on the above, the Board finds that the Veteran has a penile deformity with the loss of erectile power.  The Board notes that the January 2009 VA examination concluded that the Veteran did not have a significant deformity.  However, DC 7522 does not require that the deformity be severe.  Therefore, a 20 percent rating is warranted for the Veteran's erectile dysfunction as it has been manifest by a deformity and loss of erectile power for the entire appeal period.  

The Board again notes that a 20 percent rating is the sole disability rating provided under this diagnostic code provision.  The Board also notes that the Veteran is in receipt of SMC for loss of use of a creative organ.  Therefore, a rating in excess of 20 percent is not warranted.  

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The Boards has carefully compared the level of severity and symptomatology of the Veteran's service-connected erectile dysfunction with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Veteran has not described any exceptional or unusual features of erectile dysfunction, and there is no objective evidence that any manifestations are unusual or exceptional. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).
The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU based solely on the Veteran's service-connected erectile dysfunction was not expressly raised by the Veteran or reasonably raised by the record.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for urethral stricture, the appeal is granted to this limited extent.

New and material evidence has been received to reopen a claim of entitlement to service connection for anxiety due to impotence, the appeal is granted to this limited extent.

Entitlement to service connection for urethral stricture is granted.  

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as depressive disorder, NOS, is granted.  

Entitlement to an initial rating of 20 percent for erectile dysfunction is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


